Title: To Thomas Jefferson from John Rutledge, Jr., 20 October 1802
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          
            Sir
            New Port October 20th. 1802
          
          Your name having been connected with the subject of this letter, will, I trust, be considered as some apology for the liberty I take in troubling you with it. Two letters dated in August 1801, signed N Geffroy, and addressed to you, have been published in one of the prints of this place, and charged upon me, on account, as it was said, of “the parity of hands”: Persons desirous of comparing the hand writing of these letters with mine, were invited to examine the originals at the printing office. Many gentlemen of Carolina long in correspondence with me, & others well acquainted with my hand writing, were here at the time, & profiting of the printers invitation, called to examine these letters, & all of them declared their conviction of the writings not being mine.
          As a great deal of the most foul and vulgar abuse had repeatedly been addressed to me in the same paper, many persons here thought I should discover an unbecoming condescension by noticing this ridiculous & anonymous attack; the desire however of checking it, impelled me to a publication, & to declare, on oath, that I had been utterly ignorant of the transaction before reading the newspaper announcing it. It was to have been hoped that my solemn denial, supported by the oaths of every person here acquainted with my writing, would have destroyed this calumny: but the Author & Propagator of it, not discouraged by these circumstances, made a tour through this State, & into Massachusetts, and got a number of Persons, who knew nothing of me, who had never seen my writing, and many of whom (I am credibly informed) could neither read nor write, to swear they believed the letters in question were written by me. This contrivance not producing the desired effect, the postmaster, after a lapse of several weeks, was induced to swear that they were delivered by a girl saying she had lived with me, & saying also that I had sent her. His Son, less cautious, swore they were delivered by my Servant. I fortunately procured very ample & respectable countervailing testimony, which completely nullified the depositions of these officious postmasters. As it is probable, Sir, that the Papers of this place may not be received at Washington, I feel it a respect due to you (whose name has been used in this business as authorizing the publication of the letters) no less than to myself, to forward the enclosed documents disproving my having had any agency in the puerile and ridiculous transaction which malice & ignorance have ascribed to me.
          Altho’ the mere circumstance of my being a federalist would be quite sufficient, in this season of violent party spirit and jealousy, to make many persons believe, without examination, that I am capable of any thing infamous with which I might be charged in our licentious papers, yet, I feel persuaded, Sir, notwithstanding the declarations of your having authorized the publication of the letters signed Geffroy, that your mind is too much elevated above suspicion and credulity to have for a moment supposed me capable of the deception which has been attempted. Indeed, Sir, I should not have troubled you with this letter, nor taken the liberty of soliciting your perusal of the documents it encloses, were it not for the deposition of the postmaster, which is the only thing like proof of my agency in the folly with which I have been charged, and which is calculated to render impressive the calumnious tale where the infamous characters of the postmaster and his deputy are not known.
          I have the honor to be Sir Your most obedient and humble Servant
          
            John Rutledge
          
        